United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 06-3619
                                    ___________

United States of America,            *
                                     *
            Appellee,                *
                                     *
      v.                             * Appeal from the United States
                                     * District Court for the
Francisco Robles, also known as      * District of Nebraska.
Juan Valle Cillo,                    * [UNPUBLISHED]
                                     *
            Appellant.               *
                                ___________

                              Submitted: December 6, 2007
                                 Filed: December 13, 2007
                                  ___________

Before WOLLMAN, COLLOTON, and BENTON, Circuit Judges.
                        ___________

PER CURIAM.

       A jury found Francisco Robles guilty of conspiring to distribute or possess with
intent to distribute more than 500 grams of methamphetamine mixture, in violation
of 21 U.S.C. § 846, and the district court1 sentenced him within the advisory
Guidelines range to 240 months in prison and 5 years of supervised release. On
appeal, his counsel has filed a brief under Anders v. California, 386 U.S. 738 (1967).
For the reasons discussed below, we affirm.


      1
      The Honorable Lyle E. Strom, United States District Judge for the District of
Nebraska.
       Counsel first argues that the evidence was insufficient because the
government’s trial witnesses lied. However, credibility determinations are the
province of the jury, making them virtually unreviewable on appeal. See United
States v. Davis, 471 F.3d 938, 948 (8th Cir. 2006). Accepting all of the trial evidence
and inferences therefrom that support the verdict, as we must, we conclude that a
reasonable jury could have found that a conspiracy involving 500 grams or more of
methamphetamine mixture existed, Robles knew about it, and he knowingly became
a part of it. See United States v. Urkevich, 408 F.3d 1031, 1036 (8th Cir. 2005)
(standard of review and elements of offense).

       Next, counsel argues that the 240-month prison sentence is unreasonable
because Robles was merely a drug user, not a dealer. This is the version of events that
Robles advanced in his testimony at trial and in his allocution at sentencing, but it is
clear that the district court disbelieved his story in favor of the government’s trial
evidence. We conclude he has not shown that the court failed to consider a relevant
factor that should have received significant weight, gave significant weight to an
improper or irrelevant factor, or considered only the appropriate factors but committed
a clear error of judgment in weighing those factors. See United States v. Haack, 403
F.3d 997, 1004 (8th Cir. 2005) (categories of error under reasonableness review).

       After reviewing the record independently under Penson v. Ohio, 488 U.S. 75
(1988), and finding no nonfrivolous issues for appeal, we affirm the judgment of the
district court.
                       ______________________________




                                          -2-